Citation Nr: 0802575	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
asserted to be secondary to the service-connected diabetes 
mellitus, type II.  

2.  Entitlement to service connection for coronary artery 
disease, asserted to be secondary to the service-connected 
diabetes mellitus, type II.  

3.  Entitlement to an initial increased rating for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1960 to 
July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.  
Specifically, in a July 2003 decision, the RO, in pertinent 
part, granted service connection for diabetes mellitus, 
type II, and awarded a 20 percent evaluation, effective from 
September 2001.  Additionally, in an August 2004 
determination, the RO denied service connection for 
hypertension and coronary artery disease (CAD), both of which 
were asserted to be secondary to the service-connected 
diabetes mellitus, type II.  Following receipt of 
notification of those rating actions, the veteran perfected 
timely appeals with respect to the initial assignment of 
20 percent for the service-connected diabetes mellitus and 
the denial of the secondary service connection claims.  

Throughout the current appeal, the veteran has maintained 
that he has hypertension and CAD solely as a result of his 
service-connected diabetes mellitus.  Thus, in adjudicating 
these secondary service connection claims, the RO considered 
only the question of whether the veteran's service-connected 
diabetes mellitus (and not any of his other service-connected 
disabilities) caused, or in any way resulted in, his 
hypertension and CAD.  The Board agrees and will, therefore, 
limit its appellate review of the veteran's secondary service 
connection claims in the same manner.  


FINDINGS OF FACT

1.  The veteran's hypertension is not associated in any way 
to his service-connected diabetes mellitus, type II.  

2.  Any CAD that the veteran may have is not associated in 
any way to his service-connected diabetes mellitus, type II.  

3.  By a July 2003 rating action, the RO granted service 
connection for diabetes mellitus, type II, and awarded a 
compensable evaluation of 20 percent, effective from 
September 2001, for this disorder.  

4.  Following receipt of notification of the July 2003 
decision, the veteran perfected a timely appeal with respect 
to the initial assignment of 20 percent for the 
service-connected diabetes mellitus.  

5.  At the personal hearing conducted in October 2007, the 
veteran expressed his desire to withdraw from appellate 
review the issue of entitlement to an initial disability 
rating greater than 20 percent for the service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Hypertension is not the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  

2.  CAD is not the result of the service-connected diabetes 
mellitus.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2007).  

3.  The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to an initial disability 
rating greater than 20 percent for the service-connected 
diabetes mellitus, type II, by the veteran have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claims

A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a December 2005 letter provided the 
veteran with the criteria for his secondary service 
connection claims.  This document also notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  In addition, the letter 
informed the veteran of his opportunity to submit "any other 
evidence or information that . . . [he] think[s] will support 
. . . [his] claim" as well as "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Further, in a March 2006 letter, the RO informed the veteran 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of secondary service 
connection for either hypertension or CAD.  In light of these 
denials, no ratings or effective dates will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the secondary service connection claims on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with an adequate VCAA 
notification letter in December 2005, as well as supplemental 
notification of the type of evidence necessary to establish 
the degree of disability and an effective date in March 2006.  
Clearly, these letters were not issued to the veteran prior 
to the initial denial of his secondary service connection 
claims in August 2004.  In any event, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
June 2007, the secondary service connection claims were 
readjudicated, and a supplemental statement of the case 
(SSOC) was issued.  Consequently, the Board finds that 
nothing about the evidence or any response to the RO's 
notification suggests that the secondary service connection 
issues adjudicated in this decision must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the secondary 
service connection claims adjudicated in this decision.  All 
available service medical records, as well as all relevant 
treatment records adequately identified by the veteran, have 
been obtained and associated with his claims folder.  

In this regard, the Board acknowledges that, at the personal 
hearing conducted before the undersigned Veterans Law Judge 
(VLJ) at the RO in October 2007, the veteran testified that 
his private physician told him that his hypertension and CAD 
are related to his service-connected diabetes mellitus.  
Hearing transcript (T.) at 9-10.  According to the veteran's 
testimony, the doctor wrote this opinion in records that the 
veteran submitted at the hearing.  T. at 10.  The Board has 
carefully and thoroughly considered all the evidence of 
record, including the medical reports submitted by the 
veteran at the October 2007 personal hearing.  Significantly, 
none of those records (including the reports from the private 
physician referenced by the veteran at the October 2007 
personal hearing) include a medical opinion associating 
either hypertension or CAD with the veteran's 
service-connected diabetes mellitus.  As the veteran has not 
referenced any additional medical records which are pertinent 
to his secondary service connection claims, a remand to 
procure any further medical reports is not necessary.  

Moreover, the veteran has been accorded two VA examinations 
that have addressed the etiology of his hypertension.  As 
will be discussed in the following decision with regard to 
the veteran's CAD claim, several VA and private medical 
records indicate that his medical history includes this 
disorder.  However, multiple testing completed on the 
veteran's heart has failed to demonstrate the presence of 
such a disability.  As such, a VA examiner who reviewed the 
veteran's claims folder in August 2004 concluded that the 
file contains no evidence of CAD.  Thus, a remand to accord 
the veteran an opportunity to undergo a VA examination that 
specifically addresses the etiology of any CAD that he may 
have is not necessary.  VA's duty to 


assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 
38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the secondary service connection claim 
adjudicated in this decision.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following secondary service connection issues on appeal, 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

B.  Analysis

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  


1.  Hypertension

Service medical records are negative for complaints of, 
treatment for, or findings of hypertension.  According to 
available post-service medical reports, at a November 1996 
private treatment session, the veteran reported taking 
medication for hypertension.  A June 2003 private medical 
record indicates that his medical history includes 
hypertension for 10 years.  (Indeed, at the October 2007 
personal hearing, he testified that hypertension was first 
diagnosed sometime between late 1992 and late 1993.  
T. at 5.)  Subsequent medical reports reflect continued 
treatment for hypertension.  

In August 2004 a VA physician reviewed the veteran's medical 
records and claims folder.  Thereafter, the doctor concluded 
that the veteran's hypertension "is not related to his 
diabetes."  In support of this opinion, the physician 
explained that medical records (including laboratory reports 
in particular) showed no evidence of any microalbuminuria or 
diabetic nephropathy "which would be a very common reason 
for people with diabetes to have hypertension."  The doctor 
further noted that the veteran's hypertension "could be just 
essential hypertension without any cause."  

Following a May 2007 VA diabetes mellitus examination, the 
examiner (who also reviewed the claims folder) agreed that 
the veteran's hypertension "is not secondary to [his] 
type II diabetes."  In support of this opinion, the examiner 
cited the veteran's normal renal function tests.  

In his January 2005 substantive appeal, the veteran claimed 
that Dr. Patel told him that his hypertension is related to 
his diabetes mellitus.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
acknowledges the veteran's contentions that he incurred 
hypertension as a result of his service-connected diabetes 
mellitus.  See, e.g., T. at 3-5, 9-10.  Importantly, however, 
while a veteran, as a lay person, is competent to report the 
onset of pertinent symptoms and continued symptomatology 
since then, he or she is not competent to express an opinion 
concerning the etiology of a purported disorder.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); & Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Included in the claims folder are two medical opinions 
concluding that the veteran's hypertension is not the result 
of his service-connected diabetes mellitus.  Significantly, 
the claims folder contains no competent evidence refuting 
these medical conclusions.  Clearly, therefore, the 
preponderance of the evidence is against the claim for 
service connection for hypertension, asserted to be secondary 
to the service-connected diabetes mellitus.  The 
benefit-of-the-doubt rule does not apply, and this secondary 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

2.  CAD

Service medical records are negative for complaints of, 
treatment for, or findings of CAD.  According to relevant 
post-service medical records, cardiology stress testing 
conducted in October 2003 was stopped prematurely due to the 
veteran's high blood pressure readings and left arm pain.  No 
CAD was shown on the portion of the study that was completed.  
In fact, the veteran was found to have average cardiovascular 
conditioning for his age.  Additional cardiovascular testing 
(including left heart catheterization, coronary angiography, 
and left ventriculogram) completed two weeks later in October 
2003 demonstrated normal coronary arteries.  

At a June 2004 VA diabetes mellitus examination, the veteran 
denied being told that he had heart disease.  However, in 
light of the veteran's report that he had begun taking 
medication after an April 2004 exercise tolerance test, 
experienced numbness in his entire left upper extremity and 
left lower extremity during 14 mile walks, and had some 
weakness in his left leg as well as a physical examination 
finding of a grade 1-2 systolic murmur along the left sternal 
border, the examiner recommended ruling out CAD.  VA and 
private medical records dated in July 2004, November 2004, 
and December 2004 indicate that the veteran's medical history 
includes CAD.  

However, an exercise treadmill test completed later in June 
2004 was negative by electrocardiogram criteria.  In 
addition, an echocardiogram completed in August 2004 was 
normal except for mild left atrial enlargement and 55% 
preserved left ventricular systolic function.  Significantly, 
upon review of the veteran's claims folder in August 2004, a 
VA physician found no evidence of findings of, or treatment 
for, heart disease.  This doctor specifically concluded that 
the veteran's medical records do not reflect a diagnosis of 
CAD.  

The Board acknowledges the veteran's contentions that he 
incurred CAD as a result of his service-connected diabetes 
mellitus.  See, e.g., T. at 8-10.  Importantly, however, 
while a veteran, as a lay person, is competent to report the 
onset of pertinent symptoms and continued symptomatology 
since then, he or she is not competent to express an opinion 
concerning a diagnosis or the etiology of a purported 
disorder.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); & 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the Board has discussed in this decision, competent 
evidence of record does not support a current diagnosis of 
CAD.  In any event, even if the Board were to conclude that 
the veteran does indeed have CAD, the fact of the matter 
remains that the claims folder contains absolutely no 
competent evidence associating this disorder with the 
veteran's service-connected diabetes mellitus.  Clearly, 
therefore, the preponderance of the evidence is against the 
claim for service connection for CAD, asserted to be 
secondary to the service-connected diabetes mellitus.  The 
benefit-of-the-doubt rule does not apply, and this secondary 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II.  Initial Increased Rating For Service-Connected Diabetes 
Mellitus

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

By a July 2003 rating action in the present case, the RO, in 
pertinent part, granted service connection for diabetes 
mellitus, type II, and awarded a compensable evaluation of 
20 percent, effective from September 2001, for this disorder.  
Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the 
assignment of the initial rating for this service-connected 
disability.  Thereafter, at the October 2007 personal 
hearing, the veteran expressed his desire to withdraw from 
appellate review the issue of entitlement to an initial 
disability rating greater than 20 percent for the 
service-connected diabetes mellitus.  T. at 2.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to this initial 
increased rating claim is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2007).  The Board 
does not have jurisdiction over this withdrawn issue and, as 
such, must dismiss the appeal of this claim.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).  




(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension, asserted to be secondary 
to the service-connected diabetes mellitus, type II, is 
denied.  

Service connection for CAD, asserted to be secondary to the 
service-connected diabetes mellitus, type II, is denied.  

The appeal seeking an initial disability rating greater than 
20 percent for the diabetes mellitus, type II, is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


